 Case 3:18-cv-02935-X-BH Document 63 Filed 05/11/20                  Page 1 of 4 PageID 533



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

VALERIE JACKSON                                 §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §    CIVIL ACTION NO. 3:18-cv-2935
                                                §
LUPE VALDEZ, MARIAN BROWN,                      §
SAMUEL JOSEPH, LIZYAMMA                         §
SAMUEL, UNKNOWN DALLAS                          §
COUNTY EMPLOYEE III, and                        §
DALLAS COUNTY, TEXAS,                           §
                                                §
       Defendants.                              §

                    UNOPPOSED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       NOW COMES Plaintiff, Valerie Jackson, (“Plaintiff”), and files her Unopposed Motion

for Extension of Time, and would respectfully show the Court as follows:

                                        BACKGROUND

       1.      This suit was filed on November 2, 2018. (Doc. 1)

       2.      Defendants Dallas County, Texas, Lupe Valdez, Marian Brown, Samuel Joseph and

Lizyamma Samuel filed a motion for summary judgment on April 23, 2020. (Doc. 57)

       3.      Discovery has been stayed by this Court. (Doc. 51)

       4.      Plaintiff has filed a motion for leave to conduct limited discovery. (Doc. 60)

       5.      The deadline for Plaintiff to respond to Defendant’s motion for summary judgment

is May 23, 2020. (Doc. 51)




____________________________________________________________
Unopposed Motion for Extension of Time                                                   Page |1
 Case 3:18-cv-02935-X-BH Document 63 Filed 05/11/20                    Page 2 of 4 PageID 534



       6.      The deadline for Defendants to file a response to the motion for leave to conduct

limited discovery in order to respond to the motion for summary judgment is May 22, 2020. (Doc.

61)

       7.      Plaintiff seeks an extension of time to file her response to the motion for summary

judgment until at least two weeks after this Court has ruled on the motion to conduct limited

discovery, should this court deny all discovery, or three weeks after Defendants provide responses

to any discovery requests allowed by this Court.

                         II. MOTION AND REQUEST FOR RELIEF

       8.      Plaintiff requests additional time to respond to Defendants’ motion for summary

judgment by extending the response deadline by at least two weeks after this Court has ruled on the

motion to conduct limited discovery, should this court deny all discovery, or three weeks after

Defendants provide responses to any discovery requests allowed by this Court.

       9.      Good cause exists for the requested extension due to the fact all discovery has been

stayed and Plaintiffs need to conduct discovery in order to respond to Defendants’ motion for

summary judgment. In order to review any allowed discovery and properly respond to Defendants’

motion for summary judgment, Plaintiff needs additional time to respond to the motion for

summary judgment.

       10.     Defendants are unopposed to Plaintiff’s extension request.

       11.     Such extensions of time will not affect the trial date, as no trial date has been set.

       12.     This request is not being sought for the purpose of delay, but only so that justice

may be served.




____________________________________________________________
Unopposed Motion for Extension of Time                                                      Page |2
 Case 3:18-cv-02935-X-BH Document 63 Filed 05/11/20                   Page 3 of 4 PageID 535



                                             PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully asks that the Court enter

an order extending the deadline for Plaintiff to respond to Defendants’ motion for summary

judgment to at least two weeks after this Court has ruled on the motion to conduct limited discovery,

should this court deny all discovery, or three weeks after Defendants provide responses to any

discovery requests allowed by this Court.

                                              Respectfully submitted,

                                              SCOTT H. PALMER, P.C.

                                              /s/ Sean R. Cox
                                              SCOTT H. PALMER
                                              State Bar No. 00797196
                                              JAMES P. ROBERTS
                                              State Bar No. 24105721
                                              15455 Dallas Parkway, Suite 540
                                              Addison, Texas 75001
                                              Telephone: 214.987.4100
                                              Facsimile:     214.922.9900
                                              scott@scottpalmerlaw.com

                                              Sean R. Cox
                                              State Bar No. 24031980
                                              LAW OFFICES OF SEAN R. COX
                                              P.O. Box 130864
                                              Dallas, TX 75313
                                              Telephone: 214.500.9280
                                              Facsimile:     844.501.8688
                                              scox@coxappellate.com

                                              ATTORNEYS FOR PLAINTIFF




____________________________________________________________
Unopposed Motion for Extension of Time                                                    Page |3
 Case 3:18-cv-02935-X-BH Document 63 Filed 05/11/20                Page 4 of 4 PageID 536



                            CERTIFICATE OF CONFERENCE

       On May 11, 2020 counsel for Plaintiff conferred with counsel for Defendants as to whether

Defendants were opposed or unopposed to Plaintiff’s Motion for Extension. Defendants’ counsel

has stated that Defendants are unopposed to the Motion for Extension.

                                            /s/ Sean R. Cox
                                            Sean R. Cox



                               CERTIFICATE OF SERVICE

       I certify that on May 11, 2020, this document was filed and served through the ECF system

on all counsel of record.

                                            /s/Sean R. Cox
                                            Sean R. Cox




____________________________________________________________
Unopposed Motion for Extension of Time                                                Page |4
